DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2022 has been entered.
Response to Amendment
Claims 272-299 are currently pending.  After the mailing of the Notice of Allowance mailed 3/03/2022 applicant amended claims 272, 296 and 297.
Allowable Subject Matter
Claims 272-299 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 272.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a color-selective polarizer configured to rotate a polarization state of the second color of light in the second polarization state incident on the color-selective polarizer from the second polarization state to the first polarization state, the color-selective polarizer is between the first and second optically diffractive components..”
Claims 273-295 are allowable due to dependency to claim 272.
US 20180284460 A1 to Cheng et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 272.  Specifically, Cheng discloses various limitations of base claim 272: an optical device comprising: a first optically diffractive component (Fig. 11B optical elements 1114a and 1114b) configured to: diffract a first color of light in a first polarization state incident at a first incident angle with a first diffraction efficiency at a first diffracted angle (para 131); and diffract a second color of light in a second polarization state incident at a second incident angle with a diffraction efficiency (See Fig. 11B and para 131) a color-selective polarizer configured to rotate a polarization state of the second color of light in the second polarization state incident on the color-selective polarizer from the second polarization state to the first polarization state; and a second optically diffractive component (Fig. 11B optical element 1114c) configured to diffract the second color of light (para 131), and wherein the optical device is configured such that the diffracted first color of light at the first diffracted angle is incident on the second optically diffractive component and transmitted through the second optically diffractive component (See Fig. 11B and para 131).
However, Cheng does not disclose that “the second color light diffraction at is substantially smaller than the first diffraction efficiency, the second optically diffractive component diffract the second color of light in the first polarization state incident at the second incident angle with a second diffraction efficiency at a second diffracted angle, and a color-selective polarizer configured to rotate a polarization state of the second color of light in the second polarization state incident on the color-selective polarizer from the second polarization state to the first polarization state, the color-selective polarizer is between the first and second optically diffractive components.”
Further, US 20170160547 A1 to Webster et al. discloses an optical system including a color-selective polarizer (Fig. 6 color-selective polarizer 74), but does not disclose that the second color light diffraction at is substantially smaller than the first diffraction efficiency, the second optically diffractive component diffract the second color of light in the first polarization state incident at the second incident angle with a second diffraction efficiency at a second diffracted angle, and a color-selective polarizer configured to rotate a polarization state of the second color of light in the second polarization state incident on the color-selective polarizer from the second polarization state to the first polarization state, the color-selective polarizer is between the first and second optically diffractive components.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 272.  
Regarding Claim 296.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a color-selective polarizer between the first and second optically diffractive components.”
US 20180284460 A1 to Cheng et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 296.  Specifically, Cheng discloses various limitations of base claim 296: an optical device, comprising: a first optically diffractive component (Fig. 11B optical elements 1114a and 1114b); a second optically diffractive component (Fig. 11B optical elements 1114c); and when a first beam of light comprising a first color of light in a first polarization state is incident on the first optically diffractive component, the first optically diffractive component diffracts the first color of light in the first polarization state at a first diffractive angle (para 131); and the optical device is configured such that the diffracted first color of light at the first diffracted angle is incident on the second optically diffractive component and transmitted through the second optically diffractive component (See Fig. 11B and para 131).
However, Cheng does not disclose that “a color-selective polarizer between the first and second optically diffractive components, wherein: when a second beam of light comprising a second color of light in a second polarization state is incident on the color-selective polarizer, the color-selective polarizer converts the second beam of light to a third beam of light comprising the second color of light in the first polarization state, the second color being different from the first color, and the second polarization state being different from the first polarization state when the third beam of light is incident on the second optically diffractive component, the second optically diffractive component diffracts the second color of light in the first polarization state at a second diffracted angle; a diffraction efficiency with which the first optically diffractive component diffracts the second color of light in the second polarization state is substantially smaller than a diffraction efficiency with which the first optically diffractive component diffracts the first color of light in the first polarization state.”
Further, US 20170160547 A1 to Webster et al. discloses an optical system including a color-selective polarizer (Fig. 6 color-selective polarizer 74), but does not disclose a color-selective polarizer between the first and second optically diffractive components, wherein: when a second beam of light comprising a second color of light in a second polarization state is incident on the color-selective polarizer, the color-selective polarizer converts the second beam of light to a third beam of light comprising the second color of light in the first polarization state, the second color being different from the first color, and the second polarization state being different from the first polarization state when the third beam of light is incident on the second optically diffractive component, the second optically diffractive component diffracts the second color of light in the first polarization state; and a diffraction efficiency with which the first optically diffractive component diffracts the second color of light in the second polarization state is substantially smaller than a diffraction efficiency with which the first optically diffractive component diffracts the first color of light in the first polarization state.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 296.  
Regarding Claim 297.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “at least one color selective polarizer.”
Claims 298-299 are allowable due to dependency to claim 297.
US 20200278543 A1 to Schultz et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 297.  Specifically, Schultz discloses various limitations of base claim 297: an optical device, comprising: at least two optically diffractive components (Fig. 11A diffractive optics 110R and 110B), wherein the optical device is configured such that, when light of different colors is incident on the optical device, the optical device separates light of individual colors of the different colors while suppressing crosstalk between the different colors (para 48), and wherein the optical device is configured such that a first optically diffractive component is configured to diffract a first color of light at a first diffracted angle, and the diffracted first color of light at the first diffracted angle is incident on at least one other optically diffractive component and transmitted through the at least other optically diffractive component (See Fig. 11A).
However, Schultz does not disclose that “at least one color-selective polarizer.”
Further, US 20170160547 A1 to Webster et al. discloses an optical system including a color-selective polarizer (Fig. 6 color-selective polarizer 74), but does not provide a teaching suggestion or motivation to include the color selective polarizer of Webster in an optical device such as the optical stack disclosed in Schultz.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 297.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871